Exhibit 10.1 PARK CITY GROUP, INC. BAYLAKE BANK TIN# 37-1454128 3 Loan Number 503928 PARK CITY, UT 84098 P.O. BOX 9 Date 08-01-2009 STURGEON BAY, Wl 54235-0009 Maturity Date 08-01-2012 Loan Amount $ 2.036.871.11 BORROWER'S NAME AND ADDRESS "I" includes each borrower above, jointly and severally. LENDER'S NAME AND ADDRESS "You" means the lender, its successors and assigns. Renewal Of LENDER/PORT DE/047/ For value received, I promise to pay to you, or your order, at your address listed above the PRINCIPAL sum of TWO MILLION THIRTY SIX THOUSAND EIGHT HUNDRED SEVENTY ONE AND 11/100Dollars $ 2.036.871.11 oSingle Advance: I will receive all of this principal sum on. No additional advances are contemplated under this note. x Multiple Advance: The principal sum shown above is the maximum amount of principal I can borrow under this note. On 08-01-2009 Iwill receive the amount of $and future principal advances are contemplated.
